 THE STATE JOURNALFederated Publications,Inc. d/b/a The State JournalandTeamstersLocalUnion No. 580,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Ind. Case 7-CA-11073June 2, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn December 23, 1974, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda motion to strike the Respondent's exceptions andbrief and a brief in support of the AdministrativeLaw Judge's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2 and conclusions3 of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Federated Publications, Inc. d/b/a The State Jour-nal, Lansing, Michigan, its officers, agents,succes-sors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1.Substitute the following for paragraph 2(b) ofthe recommended Order:"(b)Upon request, recognize and bargain withTeamstersLocalUnion No. 580, Internationalrotherhood of Teamsters, Chauffeurs, Warehouse-Emen and Helpers of America, Ind., as the exclusivecollective-bargaining representative of the employeesina unit of all full-time and regular part-timecontract drivers, also known as contract haulers,employed by The State Journal at its Lansing,'Michigan, place of business, excluding guards andsupervisors as defined in the Act, respecting rates ofpay, wages, hours, or other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement."218 NLRB No. 201512.Substitute the attached notice for that of theAdministrative Law Judge.1The Respondent's exceptions and brief weretimely filed but the bnef,which wasin excess of20 pages,containedno subject codex nor table ofcases as requiredby Sec.102.46(j)of the Board'sRules and Regulations.This errorwas correctedby theRespondent before the General Counsel'smotionto strikewas receivedby the Board: Accordingly, the GeneralCounsel'smotion to strike the Respondent's bnef is denied.2At fn.18 of his Decision,the AdministrativeLaw Judgeinadvertentlyomitted theword "direct" from the firstsentenceof the footnote. Thisinadvertenceisherebycorrected so that the sentencereads "WhetherHickey actually had directknowledgeof the drivers'union activities is notcontrollingsince there is strong circumstantialevidenceof discrimination."3As noted bythe AdministrativeLaw Judge at fn. 24 ofhis Decision,four employees,Iverson,McKanna,Ruthledge,and Kaiser, perform workwithinthe unit of drivers ona regular basisfor a sufficient period of tuneduring each week or other appropriatecalendarperiod to demonstrate thattheyhave a substantial and continuing interest in the wages,hours, andworkingconditions of the full-timeemployeesin the unit.Par. 4 of thesection ofthe AdministrativeLaw Judge's Decision entitled"Conclusions ofLaw" istherefore amended to include thesefouremployees in theappropriateunit as regularpart-time drivers or haulers.4 In adoptingthe Administrative Law Judge's recommendation that anaffirmativebargainingorderissue hereinto remedy Respondent's 8(a)(1)and (3) violations,Member Fanning does not rely onSteel-Fab, Inc., 212NLRB 363 (1974). Chairman Murphy and MemberJenkins notethat theAdministrative Law Judge's referencetoSteel-Fabrelates solely to anassertionof the General Counsel and that the remedy recommended by theAdmimstrative Law Judge is based uponN.L.RB. v. Gissel Packing Co,Inc, 395 U.S. 575 (1969).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, after a hearinginwhich all parties were permitted to introduceevidence, found that we discharged Melvin Barrett,StewartBently,Norman Carrigan, Lyle Cobb,Charles Cummins, Dennis Goff, Hubert Iverson, R.B. Jenks, Bruce Kilbourn, Dan Lawson, RobertLinn,RalphMartin,KevinMcNamara, CharlesNorris,Kenneth Olmstead,Mark Pluger, PatrickReilly,RobertRogers,Leon Simmons, HubertStockwell, and Lynn Weismiller unlawfully and thatby their discharges we discouraged our employeesfrom engaging in concerted activities and frombecoming or remaining members of Teamsters LocalNo. 580, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind., or any other labor organization.WE WILL offer the above-named employeestheir former jobs or, if their jobs no longer exist,substantially equivalent positions without preju-dice to their seniority or other rights andprivileges.WE WILL pay them any backpay they have lostbecause we discharged them, with interest at 6percent. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discharge any employee for thesame reasons for which the Board found that wedischarged the above-named employees.WE WILL NOT unlawfully discharge employeesfor lawfully engaging in union activities orprotected concerted activities.WE WILL NOT discourage concerted activities ofour employees by unlawfully discriminating inany manner in respect to their hire and tenure ofemployment or any term or condition of employ-ment.WE WILL, upon request, recognize and bargainwith Teamsters Local Union No. 580, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., asthe exclusive collective-bargaining representativeof the employees in a unit of all full-time andregular part-time contract drivers, also known ascontract haulers, employed by The State Journalat its Lansing,Michigan, place of business,excluding guards and supervisors as defined inthe Act, respecting rates of pay, wages, hours, orother terms and conditions of employment and, ifan understanding is reached, embody suchunderstanding in a signed agreement.All our employees are free to remain, or refrainfrom becoming or remaining, members of a labororganization.FEDERATEDPUBLICATIONS, INC.D/B/A THE STATEJOURNALDECISIONLowELL GoERLICH, Administrative Law Judge: Thecharge filed by Teamsters Local Union No. 580, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind., herein called theUnion, on April 15, 1974, was served on FederatedPublications, Inc. d/b/a The State Journal,' the Respon-dent herein, on April 16, 1974. A complaint and notice ofhearingwas issued on June 19, 1974. The complaintcharged that the Respondent on April 11, 1974, discrimina-torily, in violation of Section 8(a)(3) of the National LaborRelations Act, as amended, herein referred to as the Act,discharged 21 employees.The Respondent filed a timely answer denying it hadengaged in the unfair labor practices alleged.The case came on for trial at Mason, Michigan, on July29 and July 30, 1974, and at Lansing, Michigan, on July 31,1974, September 11 and September 12, 1974, and October3, 1974. Each party was afforded a full opportunity to beheard,to call,examine,and cross-examine witnesses, toargue orally on the record, to submit proposed findings offact and conclusions, and to file briefs. All briefs have beencarefully considered.FINDINGS OFFACT,2 CONCLUSIONS,AND REASONSTHEREFOR1.THE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times materialherein a Delaware corporation.At all times material herein,Respondent has maintaineda place of business at 120 East Lenawee in the city ofLansing, and State of Michigan, herein called the Lansingplace of business.Respondent is, and has been at all timesmaterial herein, engaged at said place of business inpublishing a daily and Sunday newspaper and in relatedoperations.During the calendar year ending December 31, 1973,Respondent, in the course and conduct of its newspaper,publishing operations, derived a gross revenue in excess of$200,000; held membership in, or subscribed to, variousinterstate news services, including United Press Interna-tional and Associated Press; published various nationallysyndicated features; advertised various nationally soldproducts, the revenue for which annually exceeded$50,000; and purchased and caused newsprint, ink,, andother goods and materials valued in excess of $50,000 to betransported to its Lansing, Michigan, place of business ininterstate commerce directly from 'States of the UnitedStates other than the State of Michigan.Respondent is now and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is and has beenat all times material herein alabor organization within the meaning of Section 2(5) ofthe Act.iThe name of the Respondent was so corrected at the hearing.2The facts found herein are based on the record as a whole and theobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the logic of probability, the demeanor of the witnesses, and theteachings ofN.L.R.B. v. Walton Manufacturing Company & Loganville PantsCo.,369U.S. 404, 408 (1962). As to those witnesses testifying incontradiction to the findings herein, their testimony has been discredited,either as having been in conflict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in the light of the entire record.No testimony has been pretermitted. THE STATE JOURNAL153III.THE UNFAIR LABOR PRACTICESA.The Discharges and ReplacementsFirst:The Respondent holdssimilarcontracts3 with 21persons who are referred to herein as contract drivers orcontract haulers. For About, 2-1/2 hours each clay thecontract driver drops off newspapers at specified stops on adesignatedroute for distribution by paperboys and others.In this occupation the contract hauler uses his own motorvehicle.Each day of the week the contract hauler (or hissubstitute) appears at the Respondent's loading dock at anassigned time to load the newspapers for his route. Onarriving at the dock, the driver obtains a manifest from amailbox.The manifest, prepared by the Respondent,designates the location for the drops, the sequence of thedrops, and the number of newspapers to be dropped ateach stop. Contract drivers also deliver items for paperboyssuch as rubber-bands, contest prizes and candy bars,payroll checks for the stationmaster, mail for the paper-boys, and shortage notices. Drivers pick up "Trash, papersthat weren't used the day before, covers, the top bundles ofpapers with odds and ends, scrap paper and the bottomsb ave a brown wrapping on them, along with the plastic tiethat goes round the bundle."Contract drivers first cameinto existenceas such in 1964.Prior to that date the Respondent carried employees on itspayroll who performed the duties of the contract driver.These employees punched a timeclock and were paid on anhourly basis. Social security and income taxes werededucted from their paychecks .4Some werefurnishedcompany trucks, others used their own vehicles totransport the newspapers. These employees sometimesused substitutes (as do the contract drivers) and paid themthemselves.Indeed, some of these employees becamecontracthaulers,afterwhich their workassignmentsremainedunchanged.5In the early part of March 1974, a group of the contractdrivers met at contract driver Charles Norris' home. Topicsdiscussedwere"[s]uch'as waitingtimes, loading our owninserts,how we' were paid, trying to break down our routesand see how each individual was paid, to see how mucheach one wasmaking asfar as profit " The possibility of"getting into the union"was also discussed.On April 6, 1974, a group of employeesagain met at theTeamsters Hall at which time the contract drivers presentsigned union authorization cards.Several days later Norris was informed by Harry W.Schopp, transportation supervisor, that Richard J. -Ferris,circulation director, desired to talk with him. The conver-sation concerned "waiting time." 6 Norris expressed hispoint of view on "waiting time" and Ferris asked him if the"other guys felt the same way." Norris replied that hecould not speak for all of them, but some of them did.Ferris commented that "we all had problems and weshould be able to work them out and he would like to talkto everybody and work them out."In the forepart of April 1974, prior to April 11, FrankWhipple,businessmanager of the Respondent, phonedcontractdriverRobert Linnathishome.Whippleindicated that the "boys" had held a meeting and he askedLinn whether he knew anything about it. Linn replied thathe did not attend themeeting,but he knew the meetinghad occurred. Linn also told Whipple that the drivers'"gripe" was waiting for papersand "not gettingany pay foritover a long period of time or maybe not anysometimes." 7On April 10, 1974, contract driver Melvin Barrettremarked to Mailing Room Superintendent Louis R.Keller that one of thereasons"the fellows" were talkingabout joining the Union was theylanner in which themailbags were scattered"all over the dock." Barrett furtheropined that "they were allgoing to go union."Keller saidhe had not heard anything about a union. Barrett repliedthat he didn't think it was the best thing for the dock to beunion,but "everybody was pretty upset that they werebeing jacked around." sOn April 11, 1974, the next day, Ferris and five othersappeared at the Western Union agency at about 9 p.m.,pursuant to ah appointment madesometime priorto 6 p.m.Ferris furnished theWestern Union agent with the copy3A typical contract read as follows.It is hereby agreed as follows:1.Newspaper agrees to furnish Contractor daily with newspapersfordelivery at specific times and at addresses designated upon amanifest accompanying such newspapers and to pay Contractor forsuch services$117.00 per week or such other sum as may from time totime be agreed upon.2.Contractor agrees to deliver the newspaper to the addressesdesignatedand ifunable to, makedelivery withina specified time tonotify Newspaper of such mability in advance; to provide all necessarydeliveryequipment, pay for thecostof operation thereof and to employon his own accountanyother person necessary for the performance ofsuch services.3.It ismutually agreed that Contractor shall conduct andmaintain its services on an independentContractorbasis and thatNewspaper exercises no control over Contractor's operation other thanspecifying time and place of delivery. It is further mutually agreed thatNewspaper will incur no liability in connection with the use oroperation of Contractor's vehicles or equipment and Contractor agreedto protect and indemnify Newspaper againstanysuch liability.4.This contract shall continue upon a week to week basis anduntil terminatedby either party.5.The places to whichthe said party agreesto deliverTHE STATEJOURNALSare Trips 33 & 92 daily. And on Sundaytrips6 & 92 and allintervening points which shall be designated from timeto time by saidfirst party.The language in a contract executed with driver DennisGoff on February13, 1974,varied somewhat from that set out above. The termination clauseread:"The Companyand Hauler agree that eitherpartymay terminate thisagreement upon(15) days written notice, or such shorter time as may bemutually agreed upon."4This is not true of the contract drivers.Contract drivershandle theirown Income tax returns.s In fact, one employee used the same vehicle (his own) afterhe becamea contract driver.6Eachcontract driver was assigned a time atwhich hewas to report forloading the newspapers designated for his route."Waiting time" was thetime which elapsed between the reporting time and the time the driveractually received the newspapers for loading.7Whipplewas not called as a witness.RKeller denied thatthe Unionwas mentioned during the conversation.Kelley's denial is not credited. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDfor a telegram to be sent to the 21 contract drivers, advisingthem of the immediate termination of their contracts.9Ferns requested that the telegrams be delivered personallyto each driver by midnight.'° The telegrams were dis-patched between 10 p.m. and 1:30 a.m. and delivered bytaxicab.During the week prior to Easter (Easter was April 14) arepresentative of U-Haul Company of Northeast Michiganreceived a phone call from the Respondent "asking therates of renting an Econoline." The Respondent wantedover 10 vans "almost immediately" starting "that week-end." U-Haul Company was unable to furnish the vansrequested.Nevertheless, the contract drivers were replaced byemployees' designated ,asassistantdistrictmanagers.Twelve districtmanagers,who supervised the carriers,worked fulltime.Assistant district managers worked parttime 5 days a week, about 20 to 25 hours a week. Theseemployees performed the same tasks as the contract driverswith the contemplated additional duties (according toPublisher Maurice Hickey) of checking complaints, helpingwith collections, and distributing sales materials. Appar-ently these additional duties never materialized.PublisherHickey assumed the full responsibility ofreplacing the contract haulers declaring that it was his idea.Hickey asserted that in November or December 1973, hereceived a "Go" letter from headquarters emphasizingincreasedsalespower which caused him to consider addingmore assistant district managers." According to Hickey,he communicated this idea to his subordinates who "weresome what luke warm to it." However, in light of a fall insubscriptions because of a price increase on March 31,1974,Hickey said he decided "there wasn't any sense ofprobablywaitinganylonger."About a week later 12Hickey discussed the matter with Ferris and Whipple. Itwas decided that the new employees would take over onFriday and Saturday. As noted above the U-HaulCompany was contacted.-A number of the replacements for the contract driverswere college students,13 and when college let out in May orJune the Respondent "experienced quite- a bit of turnover."According to Hickey a combination of the turnoverproblems andthe possibility of theRespondentbeing heldliable for backpay for the discharged contract haulerscaused him to reinstate the contract haulers.No contract drivers were considered for the position ofassistant district manager. Hickey explained:I thought about that but my opinion was, like I saidearlier, the way they had been contracted out I had nodisagreement with the way they were doing their jobparticularly, butmy feeling was these people-theywere used to doing it a certain way for many, manyyears.14 I figured it's hard to teach people differentways to do it. I thought it would be much easier andmake more sense to bring some new people in withperhaps a little different, a. little better backgroundandperhapssome caseswith a sales background, and in thelong run wewould have been better off that way.According to Hickey, prior to their employment thereplacements had not been familiarized with the routes.Hickey denied that prior to April 11, 1974, he knew ofany union activity- on the part of the contract haulers.15The Union's letter dated April 10, 1974, demandingrepresentative status,, was received by the Respondent onApril 19, 1974. The Respondent,had unilaterally increasedthe contract drivers' remuneration under their contracts onFebruary 3, 1974, and, as noted, on February 13, 1974, thecontractwas executed between driver Dennis Goff, astudent, and the Respondent.A labor agreement is presently in existence between theRespondent and the Union covering "drivers and paperhaulers"; all "part-time drivers" are excluded. The covereddrivers haul "State Runs." On Sundays the contract drivers"haul the same trip[s]." The union drivers sometimes usesubstitutes.Second-The General Counsel contends that the Respon-dent'smotive for replacing the contract drivers was tothwart and scotch these persons' concerted activities. Onthe other hand, the Respondent attributes 'the precipitousreplacement of the contract drivers to' a "Go" letter andHickey's resolve to combat subscription loss by hiringassistant districtmanagers.The allegedreasons for theRespondent's action do not have a convincing ring andHickey's testimony on this subject is considered 'afabrication of the whole cloth 16 tailored as a defense to thisproceeding.17 In view of the fact that Hickey's subordi-nates knew of the concerted activities of the contractdrivers, it is highly unlikely that Hickey did not' alsopossess this knowledge. His testimony to the contrary isdiscredited.18Moreover, considering the astuteness shown9The telegram read:A rearrangement of transportation operation has been made in aneffort to strengthen our sales and market penetration throughout ourcirculation area. As a result you arehereby notified that yourcontractdelivery agreement is terminated this date,Thursday, April 11, 1974.The checkfor your contractservices week endingApril 13, 1974 andthe check for the7th daytermination notice have been mailed to you.Sincerely yoursThe State Journal, Richard J.Ferris10Ferris told the agent that"he wanted them [the telegrams] to go outby midnight and the reason he wanted themout bymidnight was becausethey wanted each telegram delivered personally to eachfellow and if theyweren't theywere subject to a law suit." Ferris was not called for testimony.11The"Go" letter was not producedat-thehearing.12Hickey was indefinite concerning the date. He testified, "I suppose itwas at the end of the first week in April or the beginning of the secondweek."13Two of the contract drivers, Kevin McNamara and Dennis Goff, werealso students.14 Student Goffs contract was executed February 13,1974; studentMcNamara's contract was executed March 16, 1973.15Neither Ferns nor Whipple was called to corroborate Hickey'stestimony.16Hickey'sdemeanor has been considered in reaching this conclusion.17When the reason given for a discharge is false the inference mayproperly be drawn that there is another motive for the discharge,ShattuckDenn Mining Corporation(Iron King Branch) v. N.LRB.,362 F.2d 466,469-470 (C.A. 9, 1966);The GreatAtlanticand Pacific Tea Co., Inc. v."N.L.RB.,354 F.2d 707, 709 (C.A. 5, 1966);N.L.RB. v. Melrose Processing Co.,351F.2d 693, 698 (C.A. 8, 1965).isWhetherHickey actually had knowledge of 'the drivers' unionactivities is not controlling since there is strong circumstantial evidence ofdiscrimination.As was said by the SupremeCourtinNLRB. v. Link-Belt THE STATE JOURNAL155by Hickey while testifying and the well-known emphasisnewspaper publishers place on the prompt delivery of theirnewspapers, it is incredulous that he should have orderedthe hiring of inexperienced assistant managers (some ofthem college students) and loosed them to distribute paperson routes with which they were not familiar. Indeed, hisinsistence on the replacement of the drivers was of suchimmediate import that rather than serve the drivers withthe week's notice required by the contract he elected to paya week'swages inadvance for the work not performed.Hence, Hickey was willing to incur an unnecessary lossalthough his alleged objective was to reducelosses.Moreover, although Hickey claimed that he soughtpeople with "a little better background and perhaps somecases with a sales background," nevertheless, he incongru-ously provided only a few days for the recruitment of theseemployees, a period which seems grossly inadequate toobtain the qualified people he allegedly desired.These circumstances confirm that the Respondent wasbent not only on scotching the drivers' concerted activitiesat once but also on effecting the replacement of the driversbefore the Respondent could have received formal noticeof the Union's interest. Indeed, in this respect it issignificant that the Union involved was the one with whichthe Respondent had a contractual relationship coveringother drivers. Obviously it is clear that it did not want todealwith thisUnion as the bargaining agent for thecontract drivers, although it is considered that fair laborrelations have been maintained between it and the Unionand other unions. Nor is lack of union animus, as urged bytheRespondent, controlling. In the case ofN.L.R.B. v.Afrak Coal Company, Inc.,322 F.2d 311, 313 (C.A. 9, 1963),the court said, "nor can, we accept the respondents' theorythat proof or lack of proof of prior anti-union animus iscontrolling.Such a rule would automatically alwaysinsulatethefirstunfair labor practice charged against anemployer...." See alsoStoffelSealsCorporation,199NLRB 1084 (1972);Terry Industries of Virginia, Inc., 164NLRB 872, 874 (1967).That the Respondent aimed to rid itself of the contractdrivers aspersonsrather than to eliminate their jobs isborne out by the fact that it offered none of them assistantdistrictmanager jobs; nor did it interviewanyof them toascertainwhether they were qualified for these jobs.Indeed, this was true although several of the drivers werestudents and the Respondent was, at the same time, hiringstudents asassistant district managers. Hickey's explana-ti on of the reason for the Respondent's failure to considerthe drivers for assistant districtmanager positions isneither plausible nor reasonable.The inference of discriminatory motivation "is sustainedand buttressed by the fact that the [explanation offered bythe employer] failed to stand under scrutiny."N.L.R.B. v.Griggs Equipment, Inc.,307 F.2d 275, 278 (C.A. 5, 1962);.N L.R.B. v. Thomas W. Dant, et aL copartners d/b/a Dantd,Russell 'Ltd.,207 F.2d 165, 167 (C.A. 9, 1953). Thetiming of the discharges, upon the genesis of concertedCompany,311 U.S. 584, 602 (1941), "Me Boardwas justified in relying oncircumstantial evidenceof discrimination and was not required to denyrelief because there was no directevidence that the employerknew thesemen had joined Amalgamated and was displeased or wanted to make anactivity,strengthens this inference and strongly supportsthe conclusion that the real motive of the Respondent wasunlawful and discriminatory.As was observed in L. J."Lee" Folkins,d/b/a Standard Oil Distributorsv.N.L.R.B.,500 F.2d 52, 53 (C.A.9, 1974):"Circumstantial evidence,including the timing of [the] discharge, coupled with [theemployer's ] apparently fabricated business justifications, issufficient to support the . . . findings" of discriminatorymotivation.Timing,knowledge and unusual actions of theRespondent support this conclusion.Accordingly,it is found(unless the contract drivers areheld not to be employees within the meaning ofthe Act)that the discharges of the 21 contract drivers onApril 11,1974 were in violation of Section 8(a)(3) and(1) of the Act.B.The Independent Contractor Question"Where the person for whom the services are performedretains the right to control the manner and means by whichthe result is to be accomplished, the relation is one ofemployment. On the other hand, where control is reservedonly as to the result sought, the relationship is that ofindependent contractor."The News-Journal Company,180NLRB 864, 867 (1970), affd. 185 NLRB 158 (1970), enfd.447 F.2d 65 (C.A. 3, 1971), the case which controls thedecision herein, citingPure Seal Dairy Co.,135 NLRB 76(1962).In theNews Journal Companycase, as in theinstant case,the status of contract drivers or haulers was concerned. Ineach case the contractswere similar.The drivers suppliedtheir own trucks and delivered papers in bundles from thecompany plant to locations designated by the Companyalong routes in designated areas. It was expressly agreedthat the drivers should havethe statusof independentcontractor.Route territory changes were initiated by theCompany, but some changes were made at the request ofthedriver for his own accommodation. Drivers wererequired to report to the Company's loading dock at aspecified time and required to wait if the editionwas late.The driver then loaded his papers and dropped them off atprearranged spots for carrier boys and others.19 Theemployer maintained no personal record, as such, on thedrivers.Drivers performed tasks other than the delivery ofthe Company's papers.Additional indicia of employee status and employercontrol in the instantcase are:The Respondent requireddrivers to submit informationsimilar toan employeeapplication; unilaterally changed the drivers' loading timesalthough it resulted ininconvenienceto them; unilaterallyincreased remunerationunder the contracts to accommo-date increasedgasolinepriceswithout amending thecontracts; has changed routes and paid for waiting timewithout amending the contract; has unilaterally added orchanged stops along the routes and drivers have not beencompensated when new stops have been added; haschanged themanifestsat will although drivers were notallowed this privilege except upon approval of theRespondent.In some instances,theRespondent hasexample of them."19 In theNews JournalCompanycase,drivers were permitted to droppapers out of sequence.Thiswas not true in the instant case. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDpermitted drivers to exercise seniority when route vacan-cies occurred. The Respondent demanded an explanationforpaper shortages and unilaterally decided whetherdrivers would be paid for correcting them. In respect tonewspaperinserts, the Respondent required the drivers togo to a different part of the Respondent's premises andthere load their own inserts on the trucks. The Respondentrequired drivers to deliver sales contest prizes, mail forcarriers, gifts for them, rubberbands, plastic bags, andpayroll checks for station managers, all of which duties arenot reflected in their contracts. The Respondent instructedthedriverson safety; required drivers to notify theRespondent when papers were delivered late; recorded thetime the drivers left the dock and the time they reachedtheir drop off spots; ordered a driver to get rid of anunsatisfactory substitute and removed one itself; procureda driver substitute while a driver was absent with a brokenleg;and, over a driver's protest, ordered him to deliverpapers to a stationmaster's kitchen because it did not wantto lose the stationmaster. The Respondent has required thedrivers,on occasion, to leave newspapers at variousLansing public schools for which they receive no extracompensation. The Respondent has required drivers toarouse recipients rather than leave papers outside and topick up and return trash consisting of unused papers, scrappaper, and wrappings without additional compensation orchange in contracts. The Respondent issued a directivethatdrivers should not bring unauthorized persons,including children, into the dockareas,and that everydriver was responsible for closing the rear door of his truckwhen he finished loading. A driver used the Respondent'struck to deliver papers to the post office. Where there was asplit load, the Respondent did not allow the driver todouble load although it was more convenient for him.20The contract drivers had no proprietary interests in thenewspapers they delivered nor did they own or controltheir routes. Their profit opportunities were limited. Theycould not,decide when they would service their assignedroutes. Prior to 1963, the Respondent treated the same typeof driveras anemployee.Thus, it is clear. from the foregoing facts that theRespondent "retains the right to control the manner andmeans by which the result is to be accomplished" withinthemeaningof theNews Journal Companycase,supra20A split route is one which runs in different directions from theCompany's loading dock. The driver is required to deliver the papers in onedirection and then return to the dock to pick up the additional papers anddeliver them in the other direction.21In reaching this conclusion,all citations of the parties have beenreviewed,as well as the decisionof theMichigan Employment SecurityCommission.22 SeeMcEwen Manufacturing Company,172 NLRB 990 (1968);Lev,Strauss & Co.,172 NLRB 732 (1968),N.L.RB v. Gissel Packing Co., Inc.,supra.23 The card contained the language"hereby authorize Local Union No.580 to represent me and, in my behalf, to hold elections,negotiate allagreements as to hours of labor, wages and other employment conditions."24The parties stipulated that the appropriate unit was:All contract drivers, also known as contract haulers, employed bythe State Journal at its Lansing,Michigan place of business, excludingguards and supervisors as defined in the Act.The Respondent insisted upon the inclusion of the regular substitutes inAccordingly, it is found that the contract drivers areemployees within the meaning of the Act.21C.The Gissel AspectsThe General Counsel asserts that the caseofN.LRB. v.Gissel Packing Co., Inc.,395 U.S. 575 (1969), is applicableand that an order should be entered in conformity withSteel-Fab, Inc.,212 NLRB 363 (1974). AGisselbargainingorder is issued to remedy violations of the Act which haveprevented the holding of a free and fair election. The8(a)(3) violations herein found are sufficient to induce aGisselremedy and it, with the appropriate order, isrecommended.Kirvan Truck Line, Inc.,207 NLRB 225(1973).The General Counsel offered dated, valid,22 authenticat-ed union authorization cards 23 signed prior to April 11,1974,by 11 contract drivers and valid undated unionauthorization cards signed prior to April 11, 1974, by 2contractdriverswhose names appear among the 21contract drivers on the eligibility list of contract drivers inthe appropriate unit.24 Thus the Union had been designat-ed as the representative of the majority of the employees inthe appropriate unit.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning ofthe Act.2.TheRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By unlawfully discharging Melvin Barrett, StewartBently,Norman Carrigan, Lyle Cobb, Charles Cummins,Dennis Goff, Hubert Iverson, R. G. Jenks, Bruce Kil-bourn, Dan Lawson, Robert Linn, Ralph Martin, KevinMcNamara, Charles Norris, Kenneth Olmstead, MarkPluger,PatrickReilly,Robert Rogers, Leon Simmons,Hubert Stockwell, and Lynn Weismiller, employees withinthe meaning of the Act, on April 11, 1974, the Respondentengaged in unfair labor practices in violation of Section8(a)(1) and(3) of the Act.4.All contract drivers, also known as contract haulers,employed by the State Journal at its Lansing, Michigan,place of business, excluding guards and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofthe appropriate unit in addition to the 21 contract drivers. Charles Iversonwas a substitute for driver Hubert Stockwell regularly I day a week; TimMcKanna was a substitute"almost" everySunday for driver Robert Linnfor a period of 3 years prior to April 11, 1974; and Leon Rutledge was asubstitute for driver Charles Norris "pretty much"every weekend(Saturdayand Sunday);Ralph Martin used substitute Rick Kaiser to deliver Sundaynewspapers from December 1973 until April 11, 1974; driver RobertRogers, for the past 1-1/2 years, used fellow driver Mark Pluger as a regularweekend substitute.Pluger is included as an eligible employee on thestipulated eligibility list. Other substitutes did not possess the attributes of aregular substitute.If Iverson, McKanna, Rutledge,and Kaiser were addedto the eligibility list, the total eligible employees would be 25. Since theUnion possessed 13 valid authorization cards, whether the substitutes areincluded in the appropriate unit will not affect the remedy recommendedherein.Thus, no decision on this point is deemed necessary.Ithaving been found that the drivers are employees rather thanindependent contractors,they cannot be supervisors as maintained by theRespondent because their relationship while substituting is with theRespondent as an employer and not with the drivers. THE STATE JOURNALSection 9(b) of the Act.5.The Respondent's violations of Section 8(a)(3) of theAct have created an atmosphere in which a free and fairelection cannot take place; a bargaining order is the onlyappropriate remedy for such misconduct.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THB REMEDYIt having been found that the Respondent has engaged inunfair labor practices which have created an atmosphere inwhich a free and fair election cannot take place and that abargaining order is the only appropriate remedy for theRespondent'smisconduct,itisrecommended that abargaining order be entered.Ithaving been further found that the Respondentunlawfully dischargedMelvin Barrett, Stewart Bently,Norman Carrigan, Lyle Cobb, Charles Cummins, DennisGoff, Hubert Iverson, R. G. Jenks, Bruce Kilbourn, DanLawson, Robert Linn, Ralph Martin, Kevin McNamara,Charles Norris, Kenneth Olmstead, Mark Pluger, PatrickReilly,Robert Rogers, Leon Simmons, Hubert Stockwell,and Lynn Weismiller on April 11, 1974, it is recommendedthatRespondent remedy such unlawful conduct. It isrecommendedin accordance with the Board policy25 thatthe Respondent offer said employees immediate and fullreinstatementto their former positions or, if such positionsno longerexist,to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges and make them whole for any loss ofearningsthat they may have suffered as a result of the discrimina-tion againstthem by payment to them of a sum of moneyequal to the amount they would have earned from the dateof their discriminatory discharges to the date of an offer ofreinstatement,less net earningsduring such period to becomputed on a quarterly basis in the manner establishedby the Board inF.W.Woolworth Company,90 NLRB 289(1950), and including interest at the rate of 6 percent perannum in themanner set forth inIsis Plumbing & HeatingCo., 130 NLRB 716 (1962).Accordingly, upon the basis of the foregoing findings offact,conclusionsof law, and the entire record in thisproceeding, and pursuant to Section 10(c) of the Act, it isrecommended that the Board issue the following:ORDER26Respondent Federated Publications, Inc. d/b/a TheState Journal, Lansing,Michigan, its officers,agents,successors, and assigns, shall:1.Cease and desist from discouraging concertedactivitiesof its employees or membership in TeamstersLocalUnion No. 580, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., or any other labor organization, by,25 SeeThe RushtonCompany,158 NLRB 1730, 1740 (1966).26 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrder herein shall,as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and becomeitsfindings,conclusions,and order, and all objections thereto shall be157unlawfully discriminatorily discharging any of its employ-ees,or by unlawfully discriminating in any manner inrespect to their hire and tenure of employment of any termor condition of employment in violation of Section8(a)(1),and (3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferMelvin Barrett, Stewart Bently, NormanCarrigan,LyleCobb, Charles Cummins, Dennis Goff,Hubert Iverson,R.G. Jenks, Bruce Kilbourn, DanLawson, Robert Linn, Ralph Martin, Kevin McNamara,Charles Norris, Kenneth Olmstead, Mark Pluger, PatrickReilly,Robert Rogers, Leon Simmons, Hubert Stockwell,and Lynn Weismiller immediate and full reinstatement totheir former positions or, if such positions no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, discharging ifnecessary any employees hired to replace them, and makethem whole foranyloss of pay that they may have sufferedby reason of the Respondent's discriminationagainst themin accordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(b) Upon request, recognize and bargain with TeamstersLocalUnion No. 580,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., as the exclusive collective-bargainingrepresentative of the employees in a unit of all contractdrivers, also known as contract haulers, employed by theState Journal at its Lansing, Michigan, place, of business,excluding guards and supervisors as defined in the Act,respecting rates of pay,wages,hours, or other terms andconditions of employment and, if an understanding isreached, embody such understandingin a signed agree-ment.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post atits premisesat Federated Publications, Inc.,d/b/a The State Journal, Lansing, Michigan, copies of theattached noticemarked "Appendix." 27 Copies of saidnotice, on forms provided by theRegionalDirector forRegion 7, after being duly signed by the Respondent'srepresentative,shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuousplaces, including all placeswhere notices to employees are customarily , posted.Reasonable steps shall be taken by Respondentto insurethat saidnotices arenot altered, defaced, or covered byanyother material.(e)Notify theRegionalDirector of Region 7, in writing,]1within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.deemed waivedfor allpurposes.27 In the eventthat theBoard's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLaborRelations Board"shall read "Posted Pursuantto a Judgmentof theUnited StatesCourt of AppealsEnforcingan Order ofthe National Labor Relations Board."